EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on October 18, 2021.
The application has been amended as follows: 
1.  An ultrasonic cleaner for cleaning a nozzle of a sample dispensing mechanism comprising: 
	a cleaning tank configured to store a cleaning solution; 
an ultrasonic transducer configured to produce an ultrasonic wave; 
a vibration head which extends from the ultrasonic transducer toward the cleaning tank and of which a tip portion is positioned in the cleaning tank and includes a cylindrical hole configured to receive the nozzle, the cylindrical hole having a longitudinal direction aligned to a vertical direction; [[and]] 
an air layer or a metallic member that is provided [[in]] below an area formed by projecting ; and
a control unit configured to drive the ultrasonic transducer 
wherein a bottom portion of the cleaning tank located below an area formed by projecting and configured to be transparent to the ultrasonic wave, and 
wherein a maximum height of the cleaning solution that can be stored in the cleaning tank is shorter than 1/4 of a wavelength determined by the controller based on [[by]] a sound velocity and the frequency driving the ultrasonic transducer.
3. 	The ultrasonic cleaner according to claim 2, further comprising: a liquid receiver which contacts a part or an entire periphery of a side wall of the cleaning tank, wherein the maximum height of the cleaning solution stored in the cleaning tank is determined by a height of an upper end of the side wall of the cleaning tank contacting the liquid receiver from the bottom surface of the cleaning tank.
7.  The ultrasonic cleaner according to claim 4, further comprising: 3New U.S. Patent Application Atty Docket No.: POL-12175 a water discharge pipe which is provided in a side surface of the cleaning tank to supply water for cleaning the cleaning tank.
9. An ultrasonic cleaner for cleaning a nozzle of a sample dispensing mechanism comprising: 
	a cleaning tank configured to store a cleaning solution; 
an ultrasonic transducer configured to produce an ultrasonic wave; 
is positioned in the cleaning tank and includes a cylindrical hole configured to receive the nozzle, the cylindrical hole having a longitudinal direction aligned to a vertical direction; and 
a control unit configured to drive the ultrasonic transducer is driven at a frequency at which the vibration head is vibrated resonantly in a vibration mode accompanied by a deformation in a direction perpendicular to the longitudinal direction of the cylindrical hole, [[and]]
wherein  and configured to be transparent to the ultrasonic wave, and 
wherein an air layer or a metallic member is provided inside the cleaning tank at a distance of an integer times 1/4 of a wavelength determined by a sound velocity and a frequency driving the ultrasonic transducer from an area which is an antinode of [[an]] the ultrasonic wave generated by the resonant vibration of the vibration head through a cleaning tank portion the deformation direction of the vibration head when the vibration head is vibrated resonantly.
12. The ultrasonic cleaner according to claim 9, further comprising: a water discharge pipe which is provided in a side surface of the cleaning tank to supply water for cleaning the cleaning tank.
13.  An automatic analyzer comprising: the ultrasonic cleaner according to claim 1;

a measurement unit configured to photometry on the mixture of the sample and the reagent contained in a reaction cell; and 5New U.S. Patent Application Atty Docket No.: POL-12175 
[[[a]] the control unit configured to further control[[s]] the measurement unit 
wherein the control unit cleans the nozzle by inserting the nozzle into the cylindrical hole of the vibration head of the ultrasonic cleaner and driving the ultrasonic transducer of the ultrasonic cleaner at the frequency.  
14.  An automatic analyzer comprising: the ultrasonic cleaner according to claim 7;  
a sample dispensing mechanism which includes a nozzle sucking a sample; [[and]]
a measurement unit configured to photometry on the mixture of the sample and the reagent contained in a reaction cell; and 5New U.S. Patent Application Atty Docket No.: POL-12175 
[[[a]] the control unit configured to further control[[s]] the measurement unit 
15.  An automatic analyzer comprising: the ultrasonic cleaner according to claim 12; 
a sample dispensing mechanism which includes a nozzle sucking a sample; [[and]]
a measurement unit configured to photometry on the mixture of the sample and the reagent contained in a reaction cell; and 5New U.S. Patent Application Atty Docket No.: POL-12175 
[[[a]] the control unit configured to further control[[s]] the measurement unit 
wherein water is discharged from a tube provided at a side surface of the cleaning tank toward the vibration head of the ultrasonic cleaner at a timing other than an inspection mode to clean the vibration head.  
16. An automatic analyzer comprising: the ultrasonic cleaner according to claim 9; 
a sample dispensing mechanism which includes a nozzle sucking a sample; [[and]]
a measurement unit configured to photometry on the mixture of the sample and the reagent contained in a reaction cell; and 5New U.S. Patent Application Atty Docket No.: POL-12175 
[[[a]] the control unit configured to further control[[s]] the measurement unit 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner considers JP 4-169850 to Olympus Optical Co. (hereinafter “Olympus”, cited in the IDS filed June 07, 2019) to be the closest prior art to the claimed invention. Olympus teaches an ultrasonic cleaner for cleaning a nozzle of an automatic analyzer, the cleaner comprising: a cleaning tank 13 for storing cleaning solution; an ultrasonic transducer 4; a vibration head 5 which extends from the ultrasonic transducer toward the cleaning tank and of which a tip portion 5 is positioned in the cleaning tank and includes a cylindrical hole 11 adapted to receive the nozzle, the hole having a longitudinal direction aligned to a vertical direction, wherein the ultrasonic transducer 4 is driven at a frequency at which the vibration head is vibrated resonantly in a vibration mode accompanied by a deformation in the longitudinal direction of the cylindrical hole.  However, Olympus and all known prior art (including the references cited herein) do not teach or fairly suggest wherein a bottom portion of the cleaning tank located below an area formed by projecting the vibration head in the vertical direction in a bottom portion of the cleaning tank is formed of a material including resin and configured to be transparent to the ultrasonic wave, and wherein a maximum height of the cleaning solution that can be stored in the cleaning tank is shorter than 1/4 of a wavelength determined by the controller based on  a sound velocity and the frequency driving the ultrasonic transducer. Note that the operations performed by the control unit and limitations in the wherein clauses of the claims have been given full patentable weight and consideration and not considered merely an intended use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374. The examiner can normally be reached Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798